Citation Nr: 1116021	
Decision Date: 04/22/11    Archive Date: 05/04/11

DOCKET NO.  06-29 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for dizziness, to include as secondary to the Veteran's service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from March 1962 to July 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The Board remanded this case in October 2009.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran has claimed service connection for dizziness both on a direct service connection basis under 38 C.F.R. § 3.303 (2010) and on a secondary service connection basis under 38 C.F.R. § 3.310 (2010).  The November 2004 and April 2008 letters providing notice of the evidence necessary to substantiate the claim for service connection, however, address the claim only on a direct service connection basis, and not on a secondary service connection basis.  Each type of service connection claim requires different evidence.  This procedural defect must be corrected upon remand.  38 C.F.R. § 19.9 (2010).

Additionally, the Board has reviewed the March 2010 addendum from the nurse practitioner who conducted the Veteran's October 2008 VA neurological examination.  This examiner provided the opinion that the Veteran's dizziness was not "caused by" the Veteran's service-connected disabilities, but the examiner did not address the question of aggravation (as opposed to mere causation) and did not provide a rationale for his opinion.  This matter must be more fully addressed before the Board can reach a determination on this claim.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be furnished with a notice letter addressing, among other things, the evidence required to substantiate a secondary service connection claim under 38 C.F.R. § 3.310, to include by aggravation.  

2.  The claims file should be returned to the nurse practitioner who conducted the October 2008 neurological examination - or another medical professional, if that examiner is not available - to ascertain whether it is at least as likely as not (50 percent probability or more) that the Veteran's dizziness was caused or permanently worsened by his service-connected disabilities (diabetes, peripheral neuropathy of the lower extremities, tinnitus, a fracture of the left mandible, a fracture of the right thumb, bilateral hearing loss, and erectile dysfunction).  This opinion must be accompanied by a complete rationale.  

3.  Then, the Veteran's claim must be readjudicated.  If the determination remains unfavorable, he and his representative must be furnished with a Supplemental Statement of the Case and given an opportunity to respond before this case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

